Citation Nr: 1703858	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  05-15 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic disability manifested by urinary incontinence.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel
INTRODUCTION

The Veteran served on active duty from February 1973 to November 1973 and from August 1974 to September 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The appeal was subsequently transferred to the jurisdiction of the RO in Atlanta, Georgia. 

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Board remanded the Veteran's claim for additional development in September 2012, July 2013, February 2015, and March 2016. The case is once again before the Board.

In the September 2012 remand, the Board referred an issue raising the timeliness of the Veteran's appeal with a July 2004 rating decision denying service connection for pancreatitis.  The issue was properly raised in the record, but has not been adjudicated by the RO.  The Board still does not have jurisdiction over it, but once again refers the matter to the AOJ for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, this case has been the subject of multiple remands by the Board. Most recently, in March 2016, the appeal was remanded in order to obtain a new medical opinion. Although a record reflects that an opinion was obtained in April 2016, the Veteran's representative has argued that this opinion is inadequate and the case should be remanded to ensure full compliance with VA's statutory duty to assist the Veteran in the development of her claim. Upon review, the Board agrees that the opinion is inadequate and an additional remand is necessary. 

As noted in the March 2016 remand, the Veteran claims she has suffered with chronic gynecological issues, including urinary incontinence, since her active duty service. Her service treatment records document ongoing complaints and treatment for vaginal bleeding, pelvic pain, urinary incontinence, pustules, dysplasia and infection. Although no abnormalities were identified at separation, the Veteran was subsequently treated for, and complained of, similar symptoms after service. 

The March 2016 remand instructions requested that an examiner "consider and reconcile service treatment records, which show gynecological and urinary incontinence complaints from 1975 to 1979, post-service treatment for similar complaints from 1987, VA examinations, and the VA September 2013 medical opinion." The Board also requested that the examiner consider the lay statements describing in-service symptoms and symptoms since service and provide complete rationale when responding to the following questions: 

For the diagnosis of urinary incontinence, is it at least as likely as not (50 percent probability or more) that this disability was incurred in or is otherwise a result of the Veteran's military service?

For the diagnosis of status post vaginal trachelectomy, is it at least as likely as not (50 percent probability or more) that this disability was incurred in or is otherwise a result of the Veteran's military service?

If the answer to either of the above questions is negative, is it at least as likely as not (50 percent probability or more) that the Veteran's in-service treatment for dysplasia, urinary infections, and/or vaginal infections, predisposed the Veteran to post-service infections and, specifically, the need for the September 2004 trachelectomy?

The April 2016 examiner reported that the Veteran was treated in service for "incontinence in association with infections and cystitis, but there was no on-going treatment." It was noted that "she denied urinary problems on discharge and her separation exam is normal for incontinence." The examiner then opined that "temporary urinary incontinence secondary to infections and cystitis are unrelated to general urinary incontinence in the absence of infections or cystitis." Upon review, the examiner's conclusion is unclear and he provided no rationale for this statement. Further, although the opinion notes that the examiner considered the Veteran's lay statements, he did not address her complaints of ongoing symptomatology. 

In addition, as correctly noted by the Veteran's representative, the April 2016 VA examiner also did not provide an opinion on whether her in-service treatment for dysplasia, urinary infections, and/or vaginal infections, predisposed her to post-service infections and, specifically, the need for the September 2004 trachelectomy.

Finally, after the September 2016 Supplemental Statement of the Case, additional VA treatment records were associated with the claims file. The AOJ has not reviewed these records in conjunction with the current claim. On remand, the AOJ will have the opportunity to review this evidence in the first instance. See Disabled American Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1. Arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion for the following questions:

For the diagnosis of urinary incontinence, is it at least as likely as not (50 percent probability or more) that this disability was incurred in or is otherwise a result of the Veteran's military service?

For the diagnosis of status post vaginal trachelectomy, is it at least as likely as not (50 percent probability or more) that this disability was incurred in or is otherwise a result of the Veteran's military service?

If the answer to either of the above questions is negative, is it at least as likely as not (50 percent probability or more) that the Veteran's in-service treatment for dysplasia, urinary infections, and/or vaginal infections, predisposed the Veteran to post-service infections and, specifically, to the need for the September 2004 trachelectomy?  

In rendering an opinion, the examiner is to consider and reconcile service treatment records, which show gynecological and urinary incontinence complaints from 1975 to 1979, post-service treatment for similar complaints from 1987, VA examinations, and the VA September 2013 medical opinion.  The examiner is also asked to address the Veteran's lay statements describing in-service symptoms and symptoms since service. 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If it is determined that another opinion cannot be rendered without a clinical examination, such examination should be scheduled.

2. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


